 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanes Hosiery Division,Hanes CorporationService Act and the Universal Military Training andandTextileWorkers Union of America,Service Act, as amended, after discharge from theAFL-CIO. Case 11-CA-2913.Armed Forces.April 18, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 21, 1966, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order bf the Trial Examiner andhereby orders that the Respondent, Hanes HosieryDivision, Hanes Corporation, Winston-Salem, NorthCarolina, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Add the following as paragraph 2(b) andr_eletter those subsequent thereto consecutively:"(b)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following immediately below the signa-ture line at the bottom of the Appendix attachedto the Trial Examiner's Decision:Note: We will notify the above-named employees,ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the Selective164 NLRB No. 9Respondent's exceptionsto the TnalExaminer's Decision arein large partdirected to the credibility resolutions of the TrialExaminer.We will not overrule the Trial Examiner's resolutionsas to credibilityunless a clearpreponderance of all the relevantevidence convinces us that they are incorrect. Such a finding isnot warranted hereStandard Dry Wall Products, Inc ,91 NLRB544, enfd 188 F 2d 362 (C.A 3) In fn9 ofhis Decision, the TrialExaminererroneouslystated thatForeman Livengood did nottestifyHowever, we have fully considered Livengood's testimonyand find itinsufficienttodisturb the TrialExaminer'sconclusionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S.WILSON, Trial Examiner:Upon a chargeduly filed on November24, 1965, by TextileWorkersUnionof America, AFL-CIO,'hereinafter referred to asthe Unionor Charging Party, theGeneral Counsel of theNationalLaborRelations Board,hereinafter called theGeneral Counsel2 and the Board,respectively, by theRegional Director for Region 11, Winston-Salem, NorthCarolina, issued its complaint dated January 28, 1966,againstHanes Hosiery Division,Hanes Corporation,hereinafter called the Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and(7)of the Labor-ManagementRelations Act,1947, as amended,hereincalled the Act.Respondentduly fileditsanswer admitting certainallegations of the complaintbut denyingthe commission ofany unfair labor practices.Pursuant to notice,a hearing thereon was held inWinston-Salem,NorthCarolina, on May 17, 18, 19, and 20and on July 25, 26,27, 28,29, and 30, 1966,before me. Allparties appeared at the hearing, were represented bycounsel,and were afforded full opportunity to be heard, toproduce, examine,and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues. Atthe conclusion of the hearing, oral argument was wavied.Briefswere due on August 30, 1966,but none werereceived.Upon the entire record in the case and from hisobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and I findthatHanes Hosiery Division, Hanes Corporation, is aNorth Carolina corporation engaged in the manufacture ofhosiery products at its plant on Hanes Mill Road, Winston-Salem,North Carolina, which plant is the only oneinvolved in these proceedings.During the past 12 months, which period isrepresentative of all times material herein, RespondentIWithout objection the name of the Charging Union was soamended at the hearing2This term specifically includes the attorney appearing for theGeneral Counselat the hearing HANES HOSIERY DIV.41produced, sold, and caused to be transported outside theState of North Carolina from its Hanes Mill Road plant,Winston-Salem, North Carolina, goods valued in excess of$50,000.During the same period of time, Respondentcaused goods and raw materials valued in excess of$50,000 to be purchased and shipped directly to its HanesMillRoad plant, Winston-Salem, North Carolina, frompoints and places outside the State of North Carolina.Accordingly, I find that Respondent at all times materialherein was engaged in commerce within the meaning ofthe Act.II.THE UNIONINVOLVEDTextile Workers Union of America, AFL-CIO, is a labororganizationadmittingtomembership employees ofRespondent.III.THEUNFAIR LABOR PRACTICESA. The Discharges1.Nora Infinger, Betty Logan, and Jean Settlea.The factsNora (Sue) Infinger began her employment withRespondent in November 1959; Betty Logan in May 1959;and Jean Settle in September 1956. Their employmentcontinueduntilAugust 13, 1965, when Respondentdischarged each of them under circumstances to bedescribed hereafter.Infinger and Settle always made the production "honorroll"; i.e., their weekly earnings always far exceeded theFederal minimum wage requirement. Logan was not quiteso proficient but at least always made "production"; i.e.,always produced enough to earn the minimum wagewithout the necessity of any so-called "makeup pay" fromRespondent.Infinger and Logan, inseparable friends, signed unionauthorization cards in April 1964, but did not becomeactive on behalf of the Union until each became a memberof the employee's organizingcommittee for the loopingdepartmentat a union meetingheld on August 4, 1965.Respondent was so notified by letter from the Union.Thereafter Infinger and Logan actively talked on behalf ofthe Union and solicited other employees to execute unionauthorization cards on the Union's behalf.Settle, a good friend of Infinger and Logan, apparentlyengaged in little or no union activity until August 13, 1965.On the evening of August 12 Infinger and Logandistributed union leaflets at the plantgates incompanywith Roxie Tesh, Hazel Boles, Maxine Holcomb, LewellGentry, and others. This distribution was made openly andnotoriously and was thus known to the Respondent,includingLooping ForeladyMacy Campbell which,according to her, caused Campbell to "suspect" thatInfinger and Logan were prounion.Early on the morning of August 13 Gentry, one of theleaflet distributors,was warned by Foreman LeonardHoward that, "You had better stay off the gate with thoseleaflets, they are going to have a firing spree around hereone of these days and I would hate to see you get mixed upin it."3Also early on the morning of August 13, acting upon theorders of her superiors, Foremen Livengood and Ivestor,Forelady Campbell began to watch Infinger and Logan"closely" and to count and time each break they took thatday.About 8:30 a.m. that morning Jean Settle, whoseworktable was several rows behind those of Infinger andLogan, sent word to her friends that she wanted four unionapplication cards for possible signature. An hour or twolater Infinger and Logan took a break stopping as usual atSettle's table for a word and delivered to Settle therequested authorization cards in a small brown paper bagbefore continuing on their way to the restroom.4After the delivery of the authorization cards to her,Settle turned to two employees working at tables in therow directly behind her, Kaiser 5 and Jacqueline (Jackie)Henderson who had been honored that morning with ashower and a "cake cutting" on her last day of work beforeleaving on maternity leave, and asked them to sign unionauthorization cards.Kaiser accepted the card and subsequently executed it.Henderson refused to sign on the ground that "when shecame back from maternity leave, that she wanted a jobwhen she came back."Promptly after this refusal Henderson left her table andwent to the table of Forelady Campbell where shecomplained that "Jean was upsetting her and wascontinually worrying her to signunioncards."'Following the return to work after lunch Hendersonagain went to Campbell informing her on this occasion,at least, that Infinger and Logan had brought the unionauthorization cards to Settle in a brown paper bag7 andthat "Jean was just worrying her to death to sign one ofthose cards, and she had been doing it for some time."Promptly after Henderson's return to work Campbellrelayed this report to Foreman Ivestor, her superior, whoinstructed Campbell to observe closely and to ask Jackie"if she wanted to talk to anyone." Having thus instructedCampbell, Ivestor in turn carried the news to his superior,Looping Superintendent Paul Hemrick.Thereafter Campbell came to Henderson's work stationand informed Henderson that she was wanted in the office.Henderson then reported the incident to Foreman3This incident will be more fully consideredinfra4 It is admitted that Respondent's employees are permitted totake their breaks at will The only time Respondent's supervisorsobjected to an employee's breaks was when, in the opinion of thesupervisor, the employee is taking an excessive number of breaksor spending an excessive amount of time so as to interfere withher own workAlso Respondent has no rule prohibiting the employees fromtalking5Also "Kiser "6Henderson testified that the first time Settle had ever askedher to sign the union card was on August 13 and that on that daySettle made the request twiceHenderson also testified that she made this report to Campbellbecause she, Henderson, "wanted to protect her own job" andbecause she believed due to a letter which Hanes had sent to eachof the employees that the girls were "doing something wrong "TThe testimony of Henderson and Campbell is hazy as towhether Henderson mentioned the names of Infinger and Loganin connection with the delivery of the union authorization cards inher first report to Campbell or only in the second reportHenderson admitted that she had seen Infinger and Logan bringthe union authorization cards in the brown bag before her firstreport to Campbell However Henderson claimed that in the firstreport she had only complained about "the commotion " 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDLivengood who promptly took her to Personnel ManagerFrederick.8At 3:29 p.m. (1 minute before the end of the shift),Campbell informed Settle that Livengood wanted to seeher in the office and then called Infinger and Logan out ofthe line of employees punching out for the day and tookthem to Livengood's office along with Settle.In individual interviews Livengood informed each of thethree that "after today we won't need you" or "as of nowyour services are terminated." Each of the three protestedthatthe reason they were being fired was due to theirunionactivities. Livengood's only answer was that he "didnot want to be involved."9Livengood then took the three to Personnel ManagerFrederickwho asked each individuallytosignatermination slip which stated the cause of her discharge tobe,"Discharged-neglectingwork and interfering withwork of others." Each refused tosignon the ground thatthe statementwas untrue.Logan offered to sign theterminationslip if Frederick could or would produceanyone she had interfred with. The offer was ignored. Allthree continued to protest that they were being unjustlydischarged but without further investigation all threedismissals stood.b.ConclusionsDisregarding the telltaletimingbetween the leafletdistribution on the evening of August 12, the solicitation,and the discharges of the afternoon of August 13,Respondent strenuouslymaintainedatthehearingthrough the testimony of Forelady Macy Campbell and twoemployees that Respondent had in fact dischargedInfinger and Logan for "cause" because those employeesforweeks had been taking "breaks," excessive both innumber and in duration.To prove this contention Respondent called Campbellwho testified with righteous indignation that for the last 4to 6 weeks of their almost 10 years of employment withRespondent, Infinger and Logan took too many and toolengthybreaksduring the workday. According toCampbell's account, this became so bad that on August 13all 100 girls under her supervision had eyes and ears fornothing except Infinger and Logan; i.e., all eyes and earswere on them when they took a break.10In fact Respondent produced an employee witness whotestified with a straight face that every time Infinger andLogan took a break it disturbed her in her work becauseInfinger had a peculiar "shuffle" on her feet as shewalked." As all 100girlsdid their work on machines inthis same room, this witness had to be endowed withrather remarkable hearing.Paul Hemrick, the looping superintendent, sought tocorroborate Campbell,et al.,by testifying that Campbellhad reported these allegedly excessive breaks to him twoor three times in the month before the discharges. UntilAugust 13, however, Henrick's contribution to the solution9Henderson testified that she had "voluntarily" requested theright to protest to the above supervisors because she wanted "toprotect her job" and to "protect the Company against the Union."In view of Ivestor's earlier order to Campbell to see if Henderson"wanted to talk to anyone," it is difficult to believe thatHendersonwas a "volunteer "9Neither Livengood nor Ivestor testified at the hearing10Campbell had a little troubleexplaininghow she knew thatall 100 pairs of eyesand ears wereon Infinger and Logan.11A trait this Trial Examiner failed to note during Infinger'sshort walk to the witness chairof this alleged problem had been restricted to informingCampbell that it was Campbell's duty to "control"the employees under her.If is admitted that Respondent had no rule regardingbreaksby employees-atleastuntiltheybecame"excessive" in the opinion of the supervisor. Campbelladmitted that she had never before warned an employeefor taking excessive breaks-until August 13. The mostCampbell even claimed was having said amiably toInfinger and Logan, "You here again!" and "I'm going tohave to tie you to your chair." Beyond these commentsCampbell acknowledged that she never gave Infinger orLogan a warning, written or oral, until August 13.But onAugust 13, the day after both Infinger andLogan had been distributingunionleaflets at the plantgate to Respondent's knowledge, Campbell, acting uponorders from her superiors, for the first time in her 12 yearsas a supervisor began counting the number of breaksInfinger and Logan took and timing them. In fact,Campbell enlisted the services of Mary Reynolds, theforelady of the section next to Campbell's, to count andtime those breaks while Campbell was on her own breaks.According to Campbell's testimony, she herself countedsix breaks that day for a total time of 1 hour and 16minutes and that adding the time Reynolds reported toCampbell that the employees were on breaks, theaccumulated break time for that day amounted to 2 hoursand 20 minutes.12If this Campbell testimony can be accepted at facevalue, then one-quarter of the working day of Infinger andLogan on August 13 was spent on breaks and away fromtheir work. It seems axiomatic that, if Infinger and Loganwere absent from work for one-quarter of the working day,they could not have maintained their regular production forthat day. As both employees were paid on the basis of theirproduction, the payroll records would have reflected theirabsences from work that day in lowered production andpay and would have corroborated Campbell. Respondentfailed, in fact refused, to produce such payroll records.13The inference from this failure is clear and I draw thesame.In the light of all the facts I am unable to credit thetestimony in regard to the alleged "excessive breaks."However even if this evidence of Campbell were to beaccepted, which under the circumstances of this case Icannot do, still other testimony proves that Respondentdischarged Infinger and Logan for reasons other thanthese alleged excessive breaks.The facts here prove that Respondent discharged JeanSettle simultaneously with and as an integral part of thissame incident which resulted in the discharges of Infingerand Logan. In all three cases Respondent made outidentical termination slips reading "neglecting work andinterfering with the work of others."But Settle, according to Campbell's own testimony, wasa "very good" employee. Settle was always on the "honorroll" for production. She did not take excessive breaks.12Reynolds was not called toverifythe truth of the facts shereported in this alleged report to Campbell nor was her absenceaccounted forConsequently 1 hour and 4 minutes of thisaccumulated time remained pure hearsay13General Counsel and the Charging Party had subpenaedthese records Respondent refused to produce said records, oneground of such refusal being that said records were "immaterial"because Respondentwas not claiming"poor production" as thecause of any of the discharges here However, in theinstant cases,the terminationslip showed "neglectingwork" as one "cause" ofdischarge which seems to equate with "poor production " HANES HOSIERY DIV.43She did not bother other employees. In fact she appears tohave been throughout her whole 10 years of employmentan exemplary employee-except that on August 13,she asked employee Jackie Henderson in the plantduring working hours to sign a union authorization cardwhich to Henderson's and Respondent's knowledge hadbeen brought to Settle that morning in a brown paper bagby her friends Infinger and Logan. As quickly as this wasreported to Campbell, action began among Respondent'ssupervisory staff which resulted in the precipitousdischarge not only of Settle but also of Infinger and Logan.Respondent had no reason to discharge Settle otherthan the incident of August 13. In fact Respondent did noteven attempt to introduce any other "cause" for thisdischarge. So the legalistic verbiage on termination slipcan mean only that Respondent discharged Settle forhaving solicitedHenderson to sign a union card oncompany time and property. Respondent had no ruleprohibiting talking among employees. It had no "no-solicitation" rule-nor, in fact, could there have been alegal no-solicitation rule in effect in the plant due to thenumerous businesses, chances, and solicitations carriedon daily in the plant by employees with Respondent'sknowledge and consent, to wit, Avon Products and Stanleyproducts were sold, candy sold by Macy Campbell herself,chances taken on raffles, and even flowers for sale were ondisplay.But for spending 5 or perhaps 10 minutes talking toHenderson aboutsigning aunion authorization card,Respondent discharged Settle. To maintain that Settle, anhonor role employee, was neglecting her work thereby istoo asinine to require comment. To argue that by suchsolicitationSettle"interferedwiththework" ofHenderson is equally as absurd and, in this instance,slightly ironic because it was only that very samemorningthat Henderson had been honored with a shower whichwas supposed to have taken place before work and a "cakecutting"with other employees which occurred duringworking hours. Such affairs had to "interfere with thework" of the many employees who participated-includingMacy Campbell-but Respondent considered suchinterferences to be for a worthy cause. Obviously unionsolicitations were not so considered. Settle was fired for itdespite the fact that there was no rule prohibiting it.And so were Infinger and Logan. Although theirallegedly "excessive" breaks had been going on for amonth or more, neither Campbell, Livengood, Ivestor,Hemrick, nor Frederick considered the alleged offenseserious enough, until August 13, to even talk to theemployees about the matter other than the twoinnocuousremarks made by Campbell which could hardly be classedas "warnings." On the other hand, when it was reported toRespondent that the union authorization cards had beenhanded to Settle in a brown paper bag by Infinger andLogan, Respondent's whole supervisory staff went intoimmediate action culminating in the sudden discharges ofthat afternoon. It is further noteworthy that Campbellbegan her activity of checking and timing of theemployees' break for the first time on the morning afterInfinger and Logan had been seen distributing unionleaflets at the plant gates. The speed displayed after thesolicitation contrasts strikingly with the month's longlassitude displayed over the alleged excessive breaks.Accordingly, I am convinced, and hereby find, thatRespondent discriminatorily discharged Nora Infinger,Betty Logan, and Jean Settle on August 13, 1965, becausetheirunionactivitieshad become known to theRespondent and in order to discourage union membershipand activities among its employees in violation of Section8(a)(3) and (1) of the Act.2.Lewell Gentrya.The factsWhen Respondent discharged Lewell Gentry onAugust 18, 1965, Gentry had been continuously employedby Respondent for a period of 12 years, the first 2 of whichhe worked as a knitter and the last 10 as a fixer.Respondent's evidence indicates that until his transfer tothe first shift in November-December 1964, Gentry's workas a fixer had been satisfactory to Respondent.Gentry joined the Union in March 1964, and thereafterwas busily engaged inunionactivities; soliciting unionmemberships in and outside the plant, attending unionmeetings, and distributing union leaflets. The Union'sletter to Respondent dated July 8, 1964, listed Gentry'sname as oneof its active members. Gentry received a copyof Respondent's acknowledgment of the receipt of thatunion letter. Thus Respondent admittedly was well awareof Gentry's prounion activities.In November-December 1964, as noted above, Gentrywas transferred from the third shift to the first, or daylight,shift as a fixer on line 76.According to Respondent, fixers are promoted to thefirst shift strictly on the basis of seniority despite the factthat, according to Respondent again, the fixer on the firstshift is supposed to be "responsible" for the work of thesecond and third shift fixers on theline, aduty aboutwhich Respondent never informed Gentry. Admittedlyfixers are not supervisory employees.Just prior to Gentry's transfer to the first shift GlennSmith, foreman of the third shift, showed Gentry a uniquedocument, never before seen by Gentry in his 10 years as afixer, in which Smith had "rated" Gentry below average inevery qualification of a fixer except attendance.According to the testimony of David Kallam,14 knittingforeman on the first shift, Smith reported to him thatGentry was not a very good fixer. However, Gentry waspromoted to the first shift and thus, according toRespondent, became "responsible" for the fixers on theother two shifts.Foreman Kallam welcomed Gentry to the first shift uponhis transfer saying that he, Kalram, was glad to haveGentry and that he had beensaving aline just for Gentry.He then assigned Gentry to line 76.In January 1965 Kallam brought a production report online 76 for Gentry's inspection. At this time Kallam toldGentry that he knew that the bad production report wasnot Gentry's fault, that the line had been "running in thered" for years, that he just wanted to show Gentry whatGentry was upagainst onthe line, and that "I want to see ifyou can't bring that line up and get itrunninglike oneshould.... I know you can do it." 15On May 20 and again on August 12, 1965, Gentrydistributed union leaflets at the plant gates after workalong with most of the other employees involved here.14Also spelled "Kellum"in the transcript15Kallam denied that hetold Gentry that he hadbeen savingline76 for Gentryor that the line had a problem Kallamacknowledged that later he did show Gentry a production reporton line 76 and did not dispute the rest of Gentry's testimony aboutthat occasion 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of August 13 Leonard Howard, foremanof the changing crew which had been making numerouschanges in line 76 while Gentry was the fixer on the firstshift, saw Gentry about 8:30 a.m. and said, "A little wordof advice. You had better stay off the gate with thoseleaflets, they are going to have a firing spree around hereone of these days and I would hate to see you get mixed upin it."i6On August 18 at 3:15 p.m. Knitting SuperintendentHedgecock and Kallam discharged Gentry telling him atthat time that "we've followed your work all the waythrough the mill and we have come to a conclusion thateverything that is wrong with the line is your fault." Forthe first time they informed Gentry that it was his"responsibility to see that all three shifts did their workright." Gentry answered that all he could do was to tell theother fixers how and hope that they did what he suggested.He then asked if his discharge "would not have somethingto do withunionactivities." To this Hedgecock answered,"We werenot goingto bring this up but, since you have,we think you have a very bad attitude towards theCompany." After Gentry denied having any such badattitude, Hedgecock continued, "Don't you think anybodythat wanted the Union in there has a bad attitude ?"17The following day Gentry saw Personnel DirectorFrederick who said that he knew nothing of Gentry'sdischarge before Gentry told him. Frederick then got thedischarge report and stated that, "This says your work wasnot up to par." Gentry denied that his work was poor andstated that he thought he was fired for his union activity.Frederick answered this by asking, "Don't you thinkanyone that wanted the Union had a bad attitude?"Frederick then requested Gentry tosignhis discharge slipwhich gave the cause of discharge as "discharged-worknot satisfactory as a fixer." Gentry refused to sign. He thenrequested the right to see Plant Superintendent Waggonerand President Hanes in accordance with the new August 8grievance procedure. Frederick said that he would getGentry an appointment with them. That was the lastGentry ever heard of that. He remained discharged."b.ConclusionsIn order to prove its defense that "things grew steadilyworse" in line 76 while Gentry was the fixer on the firstshift for which Gentry was solely responsible, Respondentcalled David Spencer Kallam, knitting foreman on the firstshift,Albert A. Loggins, knitting foreman on the secondshift,Harvey A. Isom, fixer on the second shift,Royce E. Sisk,knitteronthesecondshift,Robert L. Evans, floating fixer on the first shift,J.H. Cecil, volumet operator on the second shift,Don Boyles,floatingfixeronthesecondshift,James H. Rutledge, head fixer on the third shift, andR. Glenn Smith, knitting foreman on the third shift.Without going into the details of their testimony the gist ofthe testimony of each of the above was that there had beenno troubles on line 76 before Gentry became the fixer onthe first shift, that thereafter "things grew steadily worse"on line 76 so that everybody working on it was losingmoney but that, as soon as Gentry was discharged onAugust 18, line 76 once again became a fine line withouttroubles. In short the troubles on line 76 began whenGentry became the first shift fixer on the line and endedpromptly upon his discharge. This whole testimony wascharacterized by its vague generalizations, its absoluteindefiniteness, and its liberal use of hearsay "reports," thefacts contained therein never being proved. On one thingall these witnesses agreed: No matter how low line 76 fellin production, Respondent never held a line conference ofthe workers on line 76 nor made any investigation seekingthe "cause" of the alleged "trouble." However, basedupon the above testimony, Respondent maintained thatGentry was discharged for "cause," poor workmanship.It is a beautiful theory, if one can accept it.There are, however, a few flaws in the theory. Despitethe numerous witnesses Respondent called to testify aboutthe Gentrymatter,Respondent followed theusualpatternin this caseby omitting to call as witnesses three persons:Subforeman Shore, on the first shift, Speas, the head fixeron the first shift, and Bill Steelman, the volument operatoron the first shift who regularly checked thesizes onGentry's work. These three men working right alongside ofGentry throughout his 8 months on line 76 would haveknown Gentry's work better than anyone else. EvenKallam testified that Speas and Steelman were probablythe best qualified men to express opinions of Gentry'swork. Speas was not called to testify nor was his absenceaccounted for. The inference is obvious. Bill Steelman, thevolumentman, who regularly checked thesizesonGentry's line was the best qualified individual to testifywhether Gentrywas sizingcorrectly or incorrectly.Steelman was not called as a witness nor was his absenceexplained. The inference is again obvious. According tothe testimony of Kallam, Subforeman Shore had on almostinnumerable occasions, alwaysinKallam'sabsence,criticized Gentry's workmanship to Gentry. Shore did nottestify, so that Kallam's testimony was nothing more thanhearsay. Again the inference is plain. Nor did Respondentproduce any production or other records on line 76. Thusthe"proof" of Gentry's alleged poor workmanshipamounts to nothing more than hearsay, unproved"reports," and personal opinions without factual basis.As a matter of fact Kallam himself gave the game awayon cross-examinationwhen he admitted, from knowledgegained from seeing the unproduced production records,that before Gentry became the fixer on the first shift, line76 was operating at 96 percent production and at the timeGentry was discharged, line 76 was operating at 98 percentproduction. Hence, contrary to the testimony given by allthe otherwitnessescalled by Respondent, line 76 in factimproved while Gentry was the first shift fixer and did notget "steadily worse" as those witnesses would have usbelieve. In fact Kallam was the first to admit, contrary to16Howard specifically denied making the abovestatementHoward was not a convincing witness He originally testified thathe first learned that Gentrywas prounionin the year 1966 Hethen changed that date to the "latte' part of 1965" as the date that"could have known about it," Subsequently on cross-examinationhe acknowledged that he had "heard" that Gentrywas prounion in the year 1964-but that that was just"hearsay." Icannot credit Howard's denial, particularly as the record provesthat the prophesied "firing spree"began that very samedayasfound heretofore.11This conversation as related by Gentry remained undemedand uncontradicted as neither Hedgecock nor Kallam testified inregard thereto18Although present at the hearing, Frederick was not called asawitness so that the above testimonyof Gentryremaineduncontradicted HANES HOSIERY DIV.the testimony of the other witnesses,that for years line 76had been "operating in the red" and that during the periodGentry was the fixer, line 76 improved until its productionwas 98 percent, only .3 percent less than the average of allmachines under Kallam's supervision. This Kallam knewfrom the records which Respondent did not see fit toproduce at the hearing.Kallam also admitted that throughout his employmenton line 76, Gentry "always" received a bonus for making atleast96 percent production while Isom, fixer on thesecond shift, "generally" received such a bonus althoughthe three different, new and green fixers on the third shift"seldom" managed to earn the bonus.But Respondent had a theory for this also: that Gentryspent his time helping his knitter make more productionwhile neglecting the fixing of the machines. This theoryalso has too many holes in it to be acceptable: (1) Gentryhad to have the machines on line 76 working correctlyduring his shift in order to run the required percentage ofproduction to get the bonus; (2) the machines run at aregular speed which a knitter can handle alone without theassistance of his fixer so that the assistance of the fixer inthe knitting operation would not increase production;(3) this theory presupposes that Gentry not only knew howto keep the machines running correctly on his own shiftbut, more importantly, he knew how to have them breakdown on the shifts after his own. I cannot believe thatGentry was that much of a mechanical genius.Consequently I must find that bonus fixer Gentry wasnot discharged by Respondent for poor workmanship ascontended.On the other hand the uncontradicted evidence provesthat the statements of both Hedgecock and Frederick,neither of whom testified to the contrary, show that theywere discharging Gentry because he had a "bad attitude"towards the Company in wanting the Union to representRespondent's employees and because he continued toengage in union activities. Even as Howard indicated,Respondent did in fact engage in a "firing spree" againstthosewho joined the Union and engagedinunionactivities. This is a 8(a)(3) and (1) violation. Accordingly, ImustfindthatLewell Gentrywas discharged onAugust 18, 1965, by Respondent because of his knownunionmembership, his known union activities, andbecause the Respondent believed he had a "bad attitude"because of these facts in violation of Section 8(a)(3) and (1).3.Hazel Bolesa.The factsHazel Boles was employed by Respondent in November1961, and worked steadily thereafter until discharged onAugust 20, 1965. Her foreman for her last 2 years ofemployment as a folder and stamper was Wrenn Vannoyandher immediate supervisor was Nanny Brewer.Admittedly Boles was a "very good" employee, being very-fast and very productive and thereby, as a pieceworker,one of the higher paid employeesin the unitaveraging over$2 per hour.Boles joined the Union on February 28, 1964, andpromptly became active on behalf of the Union passing out19This testimony is undenied as Brewer was not called as awitness20One of the two unequivocal statements Vannoy made duringhis indefinite testimony was to deny having made these last twostatements as testified to by Boles21 Inspectors are not supervisors45leaflets as early as the spring of 1964, becoming thechairman of the employees organizing committee in herdepartment and actively soliciting union membershipsamong her fellow employees.The name of Hazel Boles was included on the Union'sletter to Respondent dated June 8, 1964, as one of itsactive union members. She received a copy of the letterfrom Respondent acknowledging receipt of the June 8letter.Respondent early recognized Boles as one of theactive union adherents.As early as September 1964, Nanny Brewer spoke toBoles tellingher how thankful Boles should be that Hanes"would permit" her to work. When Boles inquired ifBrewer was speaking of the Union, Brewer answered inthe affirmative and inquired if Foreman Vannoy could talkto her about the Union."'Vannoy did come to Boles shortly thereafter and toldher all about the "troubles" his brother had endured in theNorth under a closed-shop union contract. He inquired asto what Boles' husband, a known union member, thoughtof "Jimmy" Hoffa. Boles then stated that she thoughtRespondent was trying to discharge her because of heractivitieson behalf of the Union. Vannoy answered this byadmitting that her work was being closely checked butthat they could not find anything against her work but thatthey would find something. But he added that it thenlooked as though Respondent would have to fire Vannoybefore they dischargedBoles.20Beginning about June or July 1965, Boles became evenmore activein solicitingunion memberships and signedauthorization cards.About thistimeBoles made several efforts tointerestemployee Janet Lawson insigning a union authorizationcard and attending weeklyunion meetings.A number ofsuch conversations took place at Lawson's worktable. Onone occasion Boleshanded Lawsonan authorization cardwhile both were in the restroom. Lawson was polite butuninterestedbecause she was fearful that there might beotherspresentatthe time. She did not sign anauthorization card nor attendunion meetings.Soon after July 27 Lawson reported these attempts byBoles to Foreman Vannoy. Vannoy expressed his"appreciation" for her report which he promptly carried tohis superintendent, Loftis, whose reaction, according toVannoy's testimony, was that this was a "serious matter"and that they "would have to discuss it." After learing ofLawson's report to Vannoy, Boles ceased her solicitationof Lawson.Either in June as Boles testified, or on or aboutAugust 1, as Hall testified, Boles approached herinspector,'' Jean Hall, and asked Hall to give her, Boles, alistof all the employees in the department with theiraddresses to which Hall had access. Hall told Boles thatshe, Hall, would do so "later" and "when she had time."SubsequentlyBoles inquiredabout thelist several timesbut was put off each time witha statementthat Hall didnot have the "time."--On August 9, according to Hall, Boles inquired aboutthe list again offering this time to do some housework forHall while Hall copied the list at home for her.Hall then reported to Vannoy that Boles had requestedthat she give Boles the list of the department employees22Originally Hall testified thatduring August Boles inquiredabout this list "a dozen times," an estimatewhich shesubsequently revised to "three or four "In view of the timeelement astestfied to by Hall,Hall's original estimate seemsexaggerated. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith addresses and had offered "to pay" Hall for it.23Vannoy then instructed Hall that, if Boles repeated herrequest, Hall should tell Boles that Boles would have torequest the list from "supervision."On or about August 11 Boles reminded Hall of thepromised list. At this time Hall said that the list was on hertable and that Boles could take it off the table. This Bolesrefused to do with a comment, "Are you crazy? Vannoywould fire me if he caught me in those papers."24 Hall thenstated that Boles would have to get the list then from herforeman, Vannoy. Boles told Hall "to forget it."22Later that day Hall again reported to Vannoy that Boleshad again requested the list and had offered to "pay" forit.But Hall did not mention the alleged "threat" toVannoy.26Vannoy again promptly reported this incident to Loftiswho again remarked that the matter was "serious" andthat they "would have to discuss it."Both Hall and Boles agree that there was no furthermention of the list thereafter.On the evening of August 12, as found heretofore, Boleswas one of the union group who distributed leaflets at theplant gates at the end of the shift. This was known toRespondent.According to the testimony of Hall, on August 18 she didreport to Vannoy that Boles had "threatened" her onAugust 11 that, if she reported Boles to supervision, shewould "not live to get back here." Hall further reported atthistime that employee Carolyn Nail Walker had"overheard" Boles tell a third person, unnamed, that, ifHall reported Boles to supervision, "she [Hall] would notlive to get back here." Hall requested Vannoy to callWalker in to repeat what she had "overheard. `21According to Hall and Vannoy, Walker was called in anddid repeat the "overheard" threat.Significantly, as was frequently the pattern in this case,Respondent did not choose to call Walker as a witness atthe hearing nor to attempt to account for her absence.Uncontradicted evidence showed that Walker had been inattendance in the hearing room. In the light of this, there isno probative evidence in this record as to what, ifanything,Walker "overheard." Upon receipt of this lastreport, Vannoy again carried the report to Loftis who, inVannoy's words, "agreed" with Vannoy that the matterwas now "very serious ... after all of this came together,the reports from Mrs. Hall and Mrs. Lawson." So that onAugust 18 the decision was reached that Boles was to bedischarged at the conclusion of work on August 20.Admittedly Boles during this whole period received nowritten or oral warnings despite the fact that Vannoytestified that both he and Loftis considered the solicitationof Lawson to be a "very serious matter," consideredBoles' request of Hall for the list of employees to be a"very serious matter," and considered the threat allegedlymade by Boles to Hall to be a "very serious matter."In fact, to all outward appearances Boles' employmentcontinued on as usual until 1 minute before quitting timeon August 20 when Brewer came to Boles and stated thatVannoy wanted to see her in his office. Boles told Brewerthat she wanted to take a witness with her but Brewerrefused.When Boles and Brewer arrived at Vannoy'soffice, Vannoy informed Boles that Boles was terminated"as of that date." Boles asked, "Why?""" Vannoyanswered that Boles' "quality and quantity was not good;[Boles] had a bad attitude: [Boles] had interfered withothers:[Boles]had a bad medical record; a badattendance record."Vannoy then inquired whetherBoleswould see Personnel Director Frederick whowas waiting for her, according to Vannoy. Becauseof the lateness of the hour, Boles refused to see Frederick.The following Tuesday, Boles returned to the plant andsaw Frederick who was "surprised" to learn that she hadbeen discharged. Frederick left the room to get thetermination notice. He returned with a termination noticesigned by himself, not that signed by Vannoy, which read:"has proved to be an unsatisfactory employee; hasinterferedwithworkofothersandotherwisemisconducted herself." Frederick stated that all he knewabout the discharge was what the foreman told him. Bolesrequested the right to see Superintendent Waggoner andPresident Hanes in accordance with the Respondent'snew grievance procedure set forth in the letter ofAugust 8. Frederick told her that both Waggoner andHanes were busy but that he would make an appointmentfor her to see them.Although Boles returned to see Frederick the followingweek requesting her job back and an appointment withHanes, Boles has never been reinstated nor had she beengiven an appointment with Hanes.29b.ConclusionsThe testimony makes it clear that, according toRespondent's theory, three episodes caused Respondentto discharge Boles who was known by it to be activelyprounion: (1) Boles' attempts to solicit Lawson to sign a23Although Hall denied Boles' offer to do housework, Halladmitted that no specific renumeration was ever mentionedbetween the two.24Boles became suspicious and figured that "I was being setup forsomething" and so was not goingto touch thelist unless itwas given to her by Hall. In the light of the Vannoy instructions toHall, it appears that Boles'woman's intuition was at work.YzHall testified that Boles' answer to this was,Are you crazy?... If you ever tell on me, you will not live to get back in here."For reasons to be explicated later, I cannot credit this testimonyand hence credit the denial of Boles that she ever made any suchstatementor "threat."26Hall testified that she did not report the alleged threatbecause she did not consider it "serious." In fact Hall alsoacknowledged at the hearing that she and Boles continued to"joke and kid" thereafter just as they had done previously.Obviously either the threat was not made or, as Hall testified, itwas not serious.27According to Hall, the alleged repetition of the "threat"made it "serious."28Up to this point the testimony of Boles and Vannoy had beenidentical. According to Vannoy, he answered Boles' inquiry bytelling her that she was discharged"because she was botheringother people and otherwise misconducting herself." Vannoydenied having given any other reasons for the discharge, thisbeingVannoy'ssecondunequivocal testimony.However,admittedlyVannoy cited at least one other reason on thetermination notice which he wrote out, but which was notproduced at the hearing, to the effect that Boles "has proved to bean unsatisfactory employee." In addition Vannoy proved to be avery indefinite and forgetful witness. Also admittedly Vannoytook occasion to check Boles' production record which onlyproved that Boles had been earning over 82 per hour. Respondentdid not call Brewer. The inference from this is clear. Accordingly,Icredit the testimony of Boles.29This testimony by Boles is uncontradicted because, althoughhe was present in the hearing room most,if not all,of the hearing,Frederick did not testify. Neither did Loftis testify. HANES HOSIERY DIV.union authorization card which, according to Respondent,"interfered"withLawson'swork although Lawsontestified to the contrary at the hearing; "' (2) Boles' attemptfrom inspector Hall; and (3) Boles' alleged "threat" onHall's life if she reported Boles to management.The first two of these events constituted legitimateprotected union activity on the part of Boles. As foundheretofore, Respondent had no rule against talking nor anyruleagainst solicitation."'AlthoughRespondent forreasons of its own may have preferred not to have a list ofits employees placed in the hands of the Union, there wasnothing secret or sacred about such a list.The third episode, the alleged threat on Hall's life,although growing out of a protected union activity, would,if proved, constitute lust cause for dismissal. Such a threatwould be excessive and thus removed from the protectionof the Act.According to Hall, this threat was made by Boles onAugust 11, 1965, when Hall finally, upon instructions fromVannoy, told Boles that she would have to get the list from"supervision,"if she, Boles, would not take the profferedlist off of Hall's table.""-But when immediately thereafterHall reported this event to Vannoy, significantly she madeno mention to him of any alleged "threat" by Boles It isfurther noteworthy that, as Hall admitted, thereafter sheand Boles continued to "kid and joke" as usual just asthough no threat had ever been made. It was not until 1week after the event, on August 18, that this woman whoselifewas supposedly in danger (because she had reportedBoles to supervision)finally and belatedly reported thealleged threat. Hall's excuse for this delay was that she didnotconsider the threat "serious"untilemployeeCarolyn Nail Walker suddenly told her that she, Walker,had "overheard" Boles recounting the identical threatapparently to some third person. Both Hall and Vannoytestified that, at Vannoy's request, Walker did repeat thisreport to them. The contents of Walker's report, ascounselhadbeenwarned,amounted to hearsay.Respondent did not call Walker to testify as to what, ifanything,she supposedly had "overheard,"although theevidence shows that Walker had been in the hearing roomduring the hearing.It is a fair inference from Respondent's failure to callWalker, which I draw, that, if called, Walker's testimonywould not have assisted Respondent. In addition thisfailure also means that Respondent has failed to prove thecontentsof the report made by Walker by competent,probative evidence. Thus there is no proof as to whatWalker supposedly "overheard "Accordingly, I credit thedenialof this testimony and of30Lawson was followed on the stand by employeeVoss whoshared a worktable with Lawson.Vosstestified that Boles alsosolicited her to join the Union and that these solicitations didinterfere with her work This testimony, if believed,proved to beimmaterial to Respondent's case because Respondent learnedabout Voss and the alleged interference with her workonlyafterBoles had been discharged and hence it could have played no partin the discharge31Hall and Boles agree that, when Boles laughingly informedHall that she wanted this-listfor use"atChristmas," bothunderstood that the list was for the Union32Respondent attempts here to create a "no-solicitation" ruleby the legalistic use of the phrase "interfering with the work ofothers" by finding that such"solicitation"for the Union did"interfere with others." However,any talking to employees mustnecessarily"interfere"with the listener But Respondent had no47the threat by Boles, who appeared to be a straightforward,forthright witness who was telling the truth.Under all the circumstances I am convinced, and herebyfind, that, contrary to Hall's testimony, Boles did not makethis or any other threat against Hall.This finding is buttressed further by the fact that,although Respondent and Hall purported to believe Hall'slife to be in imminent danger due to this alleged threat,Respondent permitted Boles to continue working for 2 or 3daysthereafter without a word of warning to Boles or anyprecautions taken to preserve Hall's threatened life. Thisfailure, together with the surreptitious instructions givenHallbyVannoy create at least a suspicion thatRespondent was attempting to entrap Boles into someactionorstatementwhichwouldjustifyherdischarge-even as Boles at the time feared.It is clear and I find that the Respondent dischargedHazel Boles on August 20, 1965, because it knew anddisapprovedof herunion membership and particularly hercontinued activities on behalf of the Union in and out ofthe plant and for the purpose of discouraging suchmembership and activity in violation of Section 8(a)(1) and(3) of the Act.4.Roxie Tesha.The factsAtthetimeofherdischargebyForemanThurman Binkley on October 28, 1965, Roxie Tesh hadbeen employed by Respondentas a pairerfor 6 years and 4months.Early in May 1964, Teshsigned a union authorizationcard on behalf of the Union and becameactive in itsorganizing campaign atRespondent's plant.She becamethe co-chairman of the employees'organizing committeeand a member ofa teamwhich visited employees at theirhomes seeking signatures on union authorizationcards. Inaddition she woreunion buttonsin the plant and passedout leaflets at the gates.Under date of June 8, Gordon Hanes,Respondent'spresident, wrote the Uniona letter in pertinent part asfollows:We have received your letters in which you statethat each of the following employees "is a member" ofyourunion and is "engaged"in activeefforts onbehalf of yourunion,namely:... Roxie B. Tesh.34We are taking di.e note ofthis information.We want these employees, whom you have named,to understand, however, that theirbeing members ofrule against talkingAs appliedhere by theRespondent, onlysolicitationon behalf of the Union "interfered withthe work ofothers " UnderRespondent's interpretation, the solicitation ofemployeestobuy numerous manufacturedproducts, raffletickets, candy, flowers, and otherthingsdid not so interfere Suchinterpretation is too restricted to be legal In addition thisinterpretationmight also be unconstitutional as depriving theemployeesof their freedom of speech33Boles refused Hall's offer that Boles take the list off Hall'stable because Boles feared that she was"being set up forsomething "31 Thisletter listed 16 names,including Tesh'sAmong theemployeesso listed wereHazel Boles and Maxine Holcomb, whoare also involved in the instant matter Respondent conceded atthe hearingthat it hadknowledgeof Tesh's involvement in theUnion 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour union does not give them any immunity of anysortnor any preference over other employees.Although your letters disclaim any idea that theseindividuals are seeking different treatment from otheremployees, it appears to us that this is exactly thepurpose of your letters. We want to make it entirelyclear that these employees will be expected andrequired to perform their jobs as fully as any otheremployees-ifthey wish to remain in this Company'semployment.[Emphasis supplied.]In addition to sending carbon copies of this letter to theindividuals named therein, Respondent posted copies ofthis letter on the plant bulletin boards.About April 23, 1965, Tesh wore a big 3-inch unionbutton to work. After lunch that day Binkley came to hertable and ordered her to remove the same on the groundthat its display was causing "confusion" in the plant.35Tesh protested that Respondent had permitted theemployees to display equally large buttons during thepresidentialelectionwithout objection.Binkleywasadamant. After Tesh reluctantly removed the button,Binkley reported the incident to his superior as aninstance of "defiance."In July 1965, Respondent placed additional duties uponitspairers.For sometime Respondent had refused thepairers the right to inspect the quality and productionreports put out by Respondent weekly contrary to passpractice.The result of both these things was that onJuly 27, 1965, the pairing department engaged in a sitdownstrike.Tesh was elected by the employees as 1 of 17representatives of the department to confer with PresidentHanes, Superintendent of the Finishing DepartmentYoung, Plant Manager Waggoner, and Personnel DirectorFrederick. During this conference Hanes remarked that,when the Union heard about the sitdown strike, it would bewaiting for the employees at the gates. After the employeerepresentativeshad aired their complaints, Hanespromised "to see" what could be done about them.The following day the same group of representativesmet with Superintendent Young who stated that there hadbeencomplaintsthattheemployeeshadbeen"misrepresented" at the conference. Tesh spoke up andstated that the employees all knew about her unionactivities before they elected her to represent them in thesitdownmatter.Young thereupon asked the group toindicate by a show of hands who among them was for theUnion.36 A number of the group raised hands.The sitdown strike "irritated" Foreman Binkley whoadmitted that, while he knew Tesh had been active in thematter, he did not know that she was a leader thereof, eventhough the local newspaper and television station hadinterviewed Tesh in regard thereto.37On August 12, 1965, the Union distributed leaflets at theplant gates. Among the distributors were Roxie Tesh,Maxine Holcomb, Hazel Boles, Betty Logan, Sue Infinger,and Lewell Gentry. This distribution was open, notorious,and known to the Respondent, including ForemanBinkley.On October 27, 1965, Tesh was ill. She failed to report insick to Respondent on the day of her absence.On October 28, Tesh returned to work. She went to herdesk as usual and began working. When her superior,Elva Stonestreet, failed to appear promptly at her deskthat morning to give Tesh a slip to see the plant nurse aswas her custom, Tesh so informed Marie Caudle, aninspector who shared a table with Stonestreet, and askedher to call the omission to Stonestreet's attention.However the slip to see the nurse was not forthcoming.About 2:30 p.m. Tesh attempted to attract Stonestreet'sattention to her omission. She was unsuccessful.Early on that morning of October 28 Stonestreet hadreported to Binkley, as was customary, the employeesabsent from work that day. Stonestreet also reported at thesame time, the only such report Binkley ever recalled, thatTesh had returned to work but had not reported toStonestreet's table prior to commencing work.Binkley thereupon reported these facts regarding Teshto Superintendent Young with the recommendation thatTesh be discharged because of her "defiance" in thismatter. According to Binkley, Young then instructed him,"Bink, if you think you can't control this girl, I don't thinkyou have any alternative. . . . You are the boss of thedepartment; you have got to control these people; and ifyou think you can't control this girl, you terminate her."38Binkley thereupon made out a termination slip for Teshgiving the reasons for the discharge as, "Did not conformto requirements with respect to unexcused absence andreporting this and poor quality on work."Binkley testified, however, that, "I fired her [Tesh]because she had been defying me for the 2 years I hadbeen in that department, and this [October 28 episode]was another defiance and I had gotten all of it that Iwanted."About 3 p.m. Binkley and Stonestreet stopped at Tesh'stable where Binkley ordered Tesh into his office where hesaid he had some defective work to show her. In the officeBinkley showed Tesh some defective work. Teshexpressed doubts about this work being hers. ThenBinkley told her that that was not the reason, or "theprimary reason" according to Binkley, he had calledher into the office. He thereupon told Tesh that she had"deliberately" laid out of work the day before, did not callhim, and did not report to her supervisor, Stonestreet,upon her return from an unexcused absence and so shewas discharged.According to Binkley's testimony, he then offered Teshan exit interview and ordered Stonestreet to get Tesh'spersonal belongings out of her table. Tesh objected that noonewas allowed to handle her personal belongingswhereupon Binkley instructed Stonestreet to stand guardby Tesh's table. By this action "Roxie again defied me"was the way Binkley described it.Binkley accompanied Tesh for the exit interview to seePersonnel Director Frederick after Superintendent Youngrelayed word that he, Young, had nothing to say to her.Frederick requested her to sign a discharge slip. Tesh re-33AlthoughTesh had worn the button all day, Binkleyapparently only noted this alleged "confusion "after lunch andparticularlywhile he was walking to Tesh's table, interestcreated, perhaps, by the employees' curiosity as to Binkley'sintentionsasGeneral Counsel refused to amend the complaint to allegethis to be a 8(a)(1) violation37 Binkley testified that he did not subscribe to the localnewspaper Whether he owned a television was not probed at thehearing However,lhe had heard reports both about theinterviewsin the newspaper and over television.38Young did not testify HANES HOSIERY DIV.49fused because the reason for discharge stated thereon wasnot true, particularly the "poor quality on work," andasked Frederick to check the records. Frederick's answerwas that he did not need to, that he took the word of theforeman.On August 8, 1965, Respondent had published a "newand improved" grievance procedure.In itsletter oftransmittalof this new procedure Respondent stated, "Wewantyour problems to be heard, and weintendfor them tobe resolved."Under this procedure Tesh asked Frederick to see PlantManager Waggoner. She saw him and protested that thereasons cited for her discharge were untrue and that shewas being fired for union activities.Waggoner merelyinformed Tesh that her union activity had nothing to dowith the discharge. Tesh thereupon requested to seePresident Gordon Hanes.UponseeingHanes thefollowing day, Tesh asked him to check her records toprove that the poor work claim, at least, was untrue. Hanesrefused on the ground that there was no need as theforeman and superintendent's word was "good enough"for him.39b.ConclusionsTo Respondent's admitted knowledge Tesh was anardent advocate and worker for the Union: Co-chairman ofthe empployees'organizing committee,solicitor of unionmemberships, distributor of union leaflets, and wearer ofunion buttons. She was also the leader and spokesman forthe pairing department sit-downers, an episode whichcaused Hanes to remark that their action would bring theUnion to plant gates and to irritate Binkley.In addition Tesh was an employee who stood on herrights.ShepursuedRespondent'snew (August 8)grievanceprocedure,whichRespondentallegedlyset up because it"wanted"the employees' problemsheard and"intendedto have them resolved," to the veryend. Gordon Hanes proved the futility of his own newprocedure by refusing to investigate the facts as re-quested on the grounds that the word of the foreman andthe plant manager was "good enough" for him. Hanes'refusal now looks rather silly in the face of Respondent'sconcession at the hearing that poor work had nothing to dowith this discharge.Despite the phraseology of the termination slip Binkleytestified that he discharged Tesh on October 28, 1965,"because she had been defying me for the 2 years I hadbeen in that department."According to Binkley, this defiance began at someindefinite date "early in 1964," or in December 1964 orJanuary 1965,40 when Tesh "sarcastically" gave him 2weeks' notice of quitting because he would not allow her tomove her worktable but subsequently that same dayapologized to him and withdrew her notice. Because ofBinkley's complete indefiniteness as to even the year inwhichthisso-called"defiance"occurred,itispossible-butnotprobable-thatthis"defiance"occurred prior to Respondent's knowledge of Tesh'sinterestin the Union.According to Binkley, Tesh's second alleged "defiance"of him occurred in the "spring" of 1965, and, therefore,long after Tesh was known to be active in the Union, when39Contrary to Hanes' statement, Respondent conceded at thehearing-andBinkley so testified-that "poor quality on work"had nothing to do with the discharge of Tesh Thus the "cause" ofshe "very sarcastically" had requested hourly pay forpicking up hose which had fallen off the antenna on hertable. Upon Binkley's refusal she turned and walked awayfrom him. Binkley immediately reported to his superior,Young, that Tesh was showing "defiance" and was "hardto control."The third alleged "defiance," according to Binkley,occurred on April 23, 1965, when Tesh asked Binkley"why" she had to remove the large union button when heordered her to do so. Again Binkley reported to Young.Although Binkley failed to mention the July 27 sitdownstrike as an act of "defiance" of him on Tesh's part, thissitdown had "disgusted" Binkley.The last act of defiance in Binkley's estimation wasTesh's "deliberate" failure to follow what he said was the"regular" company procedure by reporting back to workafter a 1-day absence for illness directly to the supervisor'stable to secure a slip from the supervisor to see the nursebefore going to her own worktable.The issue in this case in Respondent's theory of it thusgets down to the question of what constituted "regular"company practice and procedure employees returningfrom a 1-day absence from illness should follow andwhetherTesh "deliberately defied" Binkley by notfollowing it.Tesh's failure to follow what Binkleymaintained was regular company procedure amounted towhat he called "deliberate defiance" of him and was thus,in Respondent's view, the "cause" of her discharge.According to Binkley, regular company practice andprocedure for an employee returning from an absence dueto sickness required the employee to report directly to thetable of her supervisor, there secure a slip to see the nurse,be checked by the nurse, and then for the first time returnto her own table and commence work. Binkley stoutlymaintained this to be established company procedure,although finally admitting that he himself had had nopersonal experience with it, and that "conceivably" theproceduremight vary according to the supervisorinvolved.On the other hand Tesh testified from her 6 years'experience under the supervision of Elva Stonestreet thatin actual practice in her section the employee returningfrom such an absence, returned to her own table andworked until Stonestreet appeared at the employee'stable, which she customarily did promptly and gave her aslip to see the nurse whereupon the employee went to thenurse, was cleared, and thenagainreturned to her ownworktable and continued working.The actual difference between these two versions of"regularcompany procedure," to wit, whether theemployee returned to her own worktable or to hersupervisor's originally,may well seem picayunish but,according to Respondent, that difference constituted the"cause" which justified the discharge of Tesh.In fact it may seem so picayunish as to indicate thatRespondent here was searching for something, anything,to justify the discharge.Little time or effort is needed in order to determine thisconflict. If there was one person who knew from longfirsthand experience what the actual practice was in hersection, itwas Elva Stonestreet, the supervisor whohandled it. But, as became almost customary in this case,Respondent did not choose to call Stonestreet as a witnessTesh's discharge was reduced to her failure to report toStonestreet before commencing work40Binkley was indefinite 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor to account for her absence although the evidenceindicated that she was still available. The inference fromthis failure is clear. I draw it and consequently find,contrary to Binkley's testimony, that regular companypractice in Stonestreet's section, at least, was as describedby Tesh, and, as a subsidiary thereto, that on October 28,1965, Tesh did not, "deliberately" or otherwise, violateregular company practice in waiting at her own table forStonestreet to bring her the slip for the nurse.Thus the main "cause" specified by Respondent in itstermination notice to Tesh is false. The charge of poorworkmanship against Tesh stated as the other reason onthe termination slip was equally false due to Respondent'sconcession at the hearing that Tesh's workmanship wasnot in question. Consequently both reasons noted byRespondent on said termination notice was untrue.It is significant that, even from Binkley's descriptionthereof, each of the claimed "defiances" by Tesh ofBinkley-with the possible exception of the first-weredirectly connected with the union, concerted activity orcollective bargaining. In addition, Tesh had been one ofthe known union adherents who distributed union leafletsattheplantgatesonAugust 12, the day beforeRespondent began its "firing spree," a spree to whichsuch distributors were peculiarly susceptible.Accordingly, I am convinced, and therefore find, thatRespondent discharged Roxie Tesh on October 28, 1965,after over 6 years' employment because of her knownunion membership and numerous activities on behalf ofthe Union, and in order to discourage other employeesfrom such membership and activities in violation ofSection 8(a)(1) and (3) of the Act.5.Maxine Holcomba.The factsMaxine Holcomb's employment with Respondent beganinJanuary 1955 and ended with her discharge onNovember 19, 1965. She signed aunionauthorization cardinApril 1964 and became active in soliciting otheremployees to sign cards, distributing union literature andattending union meetings. Her name was one of thosesubmitted in the letter from the Union to the Respondenton June 8, 1964, as an active member of the Union.Respondent sent Holcomb a copy of its answer to thisunion letter.Her union activity was thus known not only toRespondent but also to her foreman, Thurman Binkley,who on one occasion in June 1965 told her, in answer toher question as to how her work compared with that of theothers, that if she would leave the Union alone she wouldnot have to worry about her job.41On July 27, 1965, the pairers engaged in the sitdownstrike because of the change in their work duties andbecauseRespondent had abandoned the practice ofpermitting them to see their weekly quality and productionreports which affected their pay as they were all paid on apiecework basis.41Binkley denied having made this remark but Binkley'scredibilitywas suspect42 Sometimes spelled Spaniard in the record43 Thiswas only the fourth written warning which Holcomb hadreceived during her 10 years' employment44 Thiswas the first time Holcomb had ever heard of a batch ofHolcomb was elected as a representative of her line andalong with 16 other such elected representatives, includingTesh about whom Binkley also testified, met with variousRespondentofficials,includingHanes,Waggoner,Frederick, and Young, over a period of several days tryingto settle this strike. At one of these meetings Youngclaimed that some employees contended that they werenot being represented correctly because some of theelected representativesweremembers of the Union.Young then requested all such union representatives toraise their hands. Although disputing the claim ofmisrepresentation on the grounds that the employeesknew them to be prounion before electing them as suchrepresentatives, Holcomb and Tesh raised their hands atthis time along with others.Because of her part in the strike Holcomb appeared on alocal television station as one of the spokesmen for thestrikers.During the strike Holcomb passed out leaflets at thegates.Her picture doing so appeared on the localtelevisionstation.On August 12 Holcomb with Tesh, Gentry, Infinger,Logan, and Hazel Boles among others passed out leafletsfor the Union at the lower gate of the plant.Three or four days later, or about August 16, Holcombwas sent to the office where she found Binkley andForelady Spainhour42 who showed her a batch of workwhich had "picks" in the hose. Binkley asked Holcombto sign a warningslip which stated that it was Holcomb's"final warning." Holcomb refused.43On November 19, 1965, Binkley came to Holcomb'stable and ordered her into the office where AssistantForeman Harris and Supervisor Spainhour had alreadygathered. Binkley told Holcomb that he had had the countoff department check a batch of Holcomb's work44 andthat the check showed the work to have been very badwith numerous picks in the hose. He displayed the badwork to Holcomb who admitted that the work was notpassable but maintainedthat many of the picks looked asthough they had been made afterleavingher as well asquestioningwhether the work was hers although thetraveler on the batch of stockings tallied with her dailyrecord.45 However, Binkley informed Holcomb that shewas terminatedfor the unsatisfactory quality of her work.The termination slip signed in Frederick'sname onNovember 22, 1965, stated the cause of discharge as"discharged-quality unsatisfactory."On November 22 Holcomb returnedand sawFrederickand Waggoner. She requested her job backon the groundthat they knew as wellas shethat she had been dischargedfor herunion activitiesand not because her work wasunsatisfactory. Frederick answered that the foreman hadsaid that her work was bad and that "it would stand asthat." Holcomb then requested the rightto see Hanes asprovided for in the Respondent's new grievance procedureof August 8. Frederick said that it would do no good to goany further but, when Holcombinsisted,said that hewould make anappointmentfor her withHanes.Holcombwas thereafter never notified of any appointment made forher with Hanes. Nor has she been reinstated.stockings being inspected in the count off department and thefirst time that she had ever heard of Binkley going to the count offdepartment to pick up a bundle of work45The traveler is a paper ticket which travels with a lot of 24dozen stockings It is not fastened to the lot of stockings HANES HOSIERY DIV.51b.ConclusionsThurman Binkley testified about the instant dischargethe day following his testimony regarding the "defiance ofhim" allegedly displayed by employee Tesh. During histestimony about Tesh, Binkley proved to a loud, arrogant,and discourteous, as well as unreliable, witness. Thefollowing day, while testifying about his discharge ofHolcomb, Binkley, perhaps as a result of overnight adviceor, perhaps, the character he was about to play, was a soft-spoken, courteous, and complete humanitarian who hadsuffered the shortcomings of Holcomb for many long yearsbecause of her alleged home difficulties so that he was, inhiswords, "real embarrassed" that he had put up withHolcomb so long. He proved himself the completeThespian.This sudden and complete reversal of characterovernight did not prove convincing for other reasons.Binkley testified in vague and general terms thatHolcomb's work had been "very poor" since early 1964,which coincided almost exactly with the time Holcombbecame prominently active on behalf of the Union.According to Binkley, he had to speak to her about herpoor work at least twice a month thereafter and had toreturn poor work to her "3 to 1" over any other operator inhis department. Also she had been absent a great deal ofthe time due to sickness and other misfortunes. Binkleytestified that he retained her despite her poor work onlybecause of her innumberable problems at home, sickness,her husband being out of work, etc., and because shebegged so hard to be permitted to retain her job. It was aheart-rending tale-as Binkley told it.Binkley did become specific in his testimony that onWednesday,November 17, before her discharge thefollowing Friday, some work of Holcomb's had beenreturned from the count off department, where it hadsomehow gotten without having been inspected as itshould have been in the pairing department. Binkley hadthen had it specifically reinspected during which anunacceptable number of "picks" were discovered.46 Afterthis special inspection Binkley took the lot of work to hissuperintendent,Young, and it was then decided todischargeHolcomb at the end of the week so thatHolcomb's supervisor, Spainhour, could be present. It wasat this time that Binkley felt "real embarrassed" at havingretained Holcomb so long.During his testimony Binkley was full of vague,indefinite details about how Holcomb had many timespleaded that she would do better if Binkley would onlyallow her to continue working during this 1964-1965period, and how, at the time of her discharge, Holcombthanked him for having kept her at work so Iong despiteher poor work and her numerous absences-all of whichwas denied by Holcomb.Binkley even testified, from memory as usual, howSpainhour had suggested at some indefinite time,probably in 1964, that she required help in improving thequality of Holcomb's work and suggested taking actionagainstHolcomb at that time-which, according toBinkley, he refused to do at that time because ofHolcomb's many trials and tribulations.As so frequently occurred in this case, Respondent didnot call Spainhour as a witness nor account for herabsence. Again I must draw the clear inference from thisfailure, particularly as Spainhour, the immediate superiorofHolcomb.must have known the facts regardingHolcomb's work at least as well as Binkley.In the light of his other testimony above referred to, itwas surprising to hear Binkley admit, also from memory,that Holcomb's earnings throughout this period were only"just" below the average earnings of the employees of thedepartment.Thisadmission,securedoncross-examination, tended to discredit the prior Binkleytestimony.The evidence further showed that in the pairingdepartment Respondent maintained a little black bookcontaining a single sheet for each individual employeeupon which for a 6-month period Respondent recordedthat employee's individual quality and production qualityand production report on an individual sheet. After 25weeks, a 6-month period, these individual record sheets,according to Binkley, were removed from the black bookand destroyed. This occurred on July 1 and January 1 ofeach year. The sheet from this black book on Holcomb'squality and production for the period July 1, 1965, toDecember 31, 1965, would have been rather conclusive asto which version of Binkley's testimony was to be believed.The sheet was not produced. According to Binkley, theHolcomb record of some 19 consecutive weeks was"probably"destroyedonJanuary 1.1966.ThusRespondent destroyed this record some 5 weeks after thechargeregardingHolcombhadbeenfiledonNovember 24, 1965, at which time Respondent knew thatitwould have to defend the Holcomb discharge on thebasis of allegedly poor work, a fact which these recordscould have proved or disproved.Holcomb was paid on a piecework basis. Her payrollrecord would thus reflect both the quality and quantity ofher work. Federal law requires the retention of suchpayroll records. The payroll records for Holcomb were notproduced.In the light of all these circumstances I can only find,and hereby do, that Holcomb was little, if any, worse thanthe average worker in the pairing department and thatRespondent has failed to prove that it discharged Holcombafter 10 years of apparently satisfactory employmentbecause of the poor quality and quantity of her work or forcause.The facts here show that Respondent did in fact begin a"firing spree" on August 23, 1965, among those knownunion adherents who had the temerity to distribute unionleaflets at the plant gates the evening before. Holcomb wasone such distributor. Four days later, August 16, Binkleypresented Holcomb with a written "final warning" slip,only the fourth written warning Holcomb had receivedduring her 10 years of otherwise apparently satisfactoryemployment. Binkley was obviously preparing the way forthe unique inspection of November 19, 1965.Iam convinced by all the facts that Respondentdiscriminated in regard to the hire and tenure ofemployment of Maxine Holcomb on November 19, 1965,because of her known membership and activities on behalfof the Union and in order to discourage such membershipand activities among its employees in violation of Section8(a)(3) and (1) of the Act.'fiThis corroborates the testimony of Holcomb that she hadnever heard of this procedure before.298-668 0-69-5 52DECISIONSOF NATIONALLABOR RELATIONS BOARD6. John Matt Davisa.The factsWhen Respondent discharged John Matt Davis onDecember 31, 1965, Davis had been employed byRespondent for a total period of 12 years withapproximately the last 10 years of employment being as afixer.In 1961 when Davis was the fixer on line 22, it isundenied that Paul Hemrick, then the knitting foremanwho subsequently became the knitting superintendent,complimented Davis on the way Davis had improved theline.InNovember 1963Hedgecock,knittingsuperintendent, also took occasion to compliment Davis onhis work.47Davis joined the Union in March 1964. He becamechairman of the organizing committee, attended unionmeetings, solicited employees in the plant and at theirhomes as well as distributing leaflets at the plant gates. InDecember 1964, the Regional Office of the Board locatedinWinston-Salem dismissed a charge filed by the Unionalleging the discharge of one Dale Dumont to have beendiscriminatory.Davis, Lewell Gentry, and a few otheremployees expressed their disapproval of this action bypicketing the offices of the Regional Office in downtownWinston-Salem, an action which received TV andnewspapers coverage which included the names of thepicketing employees. In addition the Union submittedDavis' name to Respondent by a letter as an active unionmember.The evidence _proved, and I find, that Respond-ent well knew of Davis' union membership and activities.About February 1965, Davis was moved with line 102from the Weeks plant to the Ivey Avenue plant as the fixeron the first shift.On June 11, 1965, it is undenied that George Dowell,then foreman over line 102, came to thatline asDavis wastaking the first stocking of the shift off the machine inorder to check the sizes. Dowell informed Davis that theyhad to do something about the looper lines. Davis askedwhat was wrong with them stating that they looked all rightto him and handed Dowell the stocking he had in his handas proof. Dowell then added with emphasis that "they hadchewed him out until he was sore, and he was tired of it, sothat he was going to chew somebody else, he was going topass it on." Davis pointed out that his looper lines were allright and that he had had no complaints about them.Dowell thereupon replied, "I had had my orders" anddeparted.According to Davis, Dowell thereafter watched line 102very closelyuntilhe retired a month later because of hishealth.DowellwassucceededasforemanbyDillard Shermer.Shermer testified positively that line 102 was "bad" inJune 1965, i.e., "below 97 percent" production, andthereafter got progressively worse-untilitbecame one ofthe better lines in the plant immediately following Davis'discharge.This outburst by Dowell and the testimony of Shermeraremost surprising for the only production recordsproduced at the hearing prove that Davis' first shift on line'Neither Hemrick nor Hedgecock denied this testimony ofDavis.11Respondent did not call Hedgecockas a witness andShermer was not asked to testify regarding this incident. Nor wasthe written reprimandintroduced at thehearing.49According to the testimony of Shermeritwas early in102 for the week of June 4, 1965, was producing at 97.91percent of production, at 98.71 percent for week ofJune 11, and at 98.98 percent for the week of June 18,whereas the production average for the plant was at thattime only 97 percent, according to Shermer.Itthusappears that Dowell must have been given these "orders"and "chewed out" about the first shift on line 102 aboutsomething other than the production of that line on thatshift. It also appears that Shermer's testimony aboutline 102 first shift was both inaccurate and untrue.Early in November 1965 Shermer called Davis from thelineand stated that they were going to have to do"something" about production. Davis answered thatproduction was not in question, that he, Davis, was "besthand" and a good fixer but that "union activities are mytrouble." Shermer replied, "I have to write you up for myown protection."The following week Sherman brought a written"warning slip" to Davis and requested that Davissign it.Davis refused to sign the warning which related to poorproduction on the ground that "production had nothing todo with it, that it was in the books for me to be fired. Thatregardless of what I did I would be fired, if it wasn't forproduction, they would hatch up something else." Davisreminded Shermer of the times that he had complimentedDavis on his work and that he, Davis, was working "hard"because he was being watched. Shermer answered, "Iknow, John, but I have to write you eup for my ownprotection."A few days later, about November 12, Shermer tookDavis to see Superintendent Hedgecock who asked Davis"why" he had not signed the warning.When Davis again pointed out that his production hadnothing to do with the warning, Hedgecock countered bysaying that Davis was showing "poor cooperation." Davisinquired if they wanted him to quit, "turn in my time," orto say thatunlesshis production increased in 2 weeks thathe would quit. Davis reiterated that his "union activitieswas the cause of the trouble, not my work on the job."Hedgecock said to Davis that his "outside activities couldinterfere with his work at the plant." Davis denied thissaying that "what I do away from the plant is my ownbusiness."Hedgecock answered, "that what Davis didaway from the hoisery mill concerning [his work] at thehoisery mill was company business." Davis continued torefuse to sign this slip despite Hedgecock's suggestionthat "it was showing poor cooperation with the Company,that [Davis] wasn't cooperating as [he] should." HoweverDavis was sent back to line 102 to "see how things wouldwork out."a"About November 15, Davis took occasion to informHedgecock and Shermer that their continuous "riding"and "watching" him was bothering him. Both denied"riding" or "watching" Davis.InDecembers" Shermer brought some stockings toDavis which Shermer and the traveler attached to them atthat time indicated were from Davis' shift. The sizes of thestockings were "very bad," or, in Davis'words, "the worsehe ever saw," varying in length from 3 inches long to3 inches short, a 6-inch variation.'" Davis acceptedDecember, according to Davis about the middle of December.i° The testimony provedthat anythingwithin one-half inch ofthe standard size was acceptable and that variationsamounting to2-1/2 inches werealmost neverfound. This was the testimony byRespondentwitnesses. HANES HOSIERY DIV.53Shermer's words as to the origin of the stockings butmaintainedthat thesevariations in sizes wereso great thatthey would have been caught by the knitter and themachine shut down. No writtenwarningwas given toDavis on this occasion.Itisundisputed thatDavishad volumet operatorLewis Mills check his sizes promptly after having beenshown his batch of bad work and that the sizes in thatcheck on line 102 were all within one-fourth inch of thecorrectsize and, assuch, first quality stockings."Sometime during this period Shermer was called backto work about 5:30 p.m. because the second shift had shutdown either 27, 26, or 13 of the 76 machines in line 102.52At the hearing Shermer blamed Davis for the fact themachineswere closed down. However,it isnotable thatthe shuttingdown of themachinesoccurred 2 hours afterthe endof Davis' shift, that Shermer didnot giveDavis anywritten or oralwarning inregard thereto, that Shermernevercriticized Davis for the event before the hearing, andthat,as a matterof fact, Davis, having heard of the matterfrom the third shift fixer thenextmorning,went toShermer and asked him about the affair. Under thesecircumstancesit ishard to believe that even Shermer atthe time considered Davis to be at fault for whateveractually did occur at that time.On December 29,i'i 2 days before his discharge,Shermer took Davis to the Week's plant to observe the"preboarding" of a lot of stockings which Shermer saidcame, from Davis' line and shift. Davis accepted Shermer'sword for this. Upon arrival Davis picked up the lot andfound them to be of first quality length froma visualinspection thereof. Then two preboarding foremen put thelot through the preboarding and baking process. Shermerdid not contradict Davis' testimony that the foremen, whowere not calledas witnesses,appeared to deliberately pullthe stockings out of shape in the process. At theconclusion of the process the stockings were not firstquality. No written warning was given to Davis.According to Shermer's testimony, another batch of badwork from Davis' shift came back on either December 30or 31. Shermer immediately spoke to Hedgecock and itwas determined to discharge Davis as being responsiblefor all the bad workon line102. At the end of the shift onDecember 31 Shermer again took Davis to Hedgecock whocommenced the conversation by again telling Davis thatDavishad showed "poor cooperation" and a "badattitude" in refusing to sign the warning slip ofNovember 12.'"Forabout45minutesHedgecockreiterated the fact thatDavishad failed to "cooperate"and that his "attitude was bad." Davis remindedHedgecock that Shermer had complimented him on beinga "best hand" and one of the better fixers and argued thathe was being discharged because ofhis unionactivities.51AlthoughMillswas called as a witness on behalf ofRespondenthe was notinterrogated about this episode Shermeralso testified that Mills reported to him that the sizes on line 102wererunning"fair" and that he was only finding bad sizes"occasionally " Mills himself testified that, although line 102 wasthe "worst" line in the mill for sizing, not very often did he findsizes off morethan one-half inch It is noteworthy that Shermernever had Mills do anyspecial sizingwork on line 10252The date and the number ofmachinesinvolved in thisincident was left very indefinite in the testimony55 Shermer testified to no date for this incident The above dateis that given by Davis54 Shermer admittedly had only asked Davis to sign onewarning slipand that wasthe occasion on or about November 1255 These phrasesare reminiscentof the Gentry dischargeHedgecock admitted that Davis was a good fixer butclaimed that his cooperation was bad, adding that "outsideactivities could affect his work,"-which Davis denied."After 45 minutes of this sort of futile argument, Hedgecockfinally said, "I have said all I can say." WhereuponShermer told Davis, "John, we will have to let you go."Davis requested permission to see Frederick.On January 4, 1966, Davis saw Frederick who, afterhearing Davis' version of the matter, ended all argumentby saying, "the foreman's word is final." Frederick thenread the reason for the discharge from the termination slipand requested Davis to sign the same. Davis refused on theground that the reasons stated therein were untrue Davissaid that no intelligent person could accept the fact that aman who for 12 years had been "a best hand" suddenlycould become the worse and be discharged. Frederickagreed that that was not "logical." When Frederick wroteon the termination slip that Davis disagreed therewith,Davis signed the same.56Frederick thereupon called Plant SuperintendentWaggoner into the office and, when Davis posed his lastquestion to him,Waggoner agreed that "it was notlogical." However the discharge stood. When Davis askedto carry his grievance over this discharge to Gordon Hanesas provided in the letter of August 8, Waggoner's answerwas "I am the boss " Davis was never permitted to seeGordon Hanes.-"b.ConclusionsAs against this strongprima faciecase of discriminatorytreatment by Respondent of Davis, Respondent chose to"prove" its defense of poor workmanship against Davis inlarge part through the testimony of Foreman Shermer. It istrue that Respondent did call the second shift linefixer,William R. Beck, and his knitter, Dean Mathews, and thevolumet operator on the first shift LewisMills.58In brief the testimony of each of these amounted to nomore than that line 102 progressively went downwardproductionwise during Davis' tenure as a fixer for reasonsnone of them knew or was able to ascertain but that,almost miraculously, the troublesin line102 cleared upimmediately after the dismissal of Davis-also for reasonsnone of them knew. This vague and generalized testimonycompletely lacking in details and dates was of little or novalue. Opinions without factual basis are for the most partworthless.On the other hand on direct examination Shermertestified most indefinitely concerning almost innumerableinstancesof numerous dozens of bad work having beenreturned from Davis' shift. In addition Shermer testified,apparently from memory, of instances where line 102 hadfallen to "85" or "93 percent" of production. AsRespondent's fixers are paid on a production basis, thePerhaps remembering that experience Hedgecock restrictedhimself to the use of the phrase "outside activities" which,however,equates with"union activities," as used in the Gentryincident51Thisterminationslip itself was not produced at the hearingHowever the report sent by Respondent to the EmploymentSecurity Commission of North Carolina gave the reason for Davis'discharge as follows "Discharge-work unsatisfactory Repeatedeffortsmade over a long period of time to get him to improveperformance and he failed to do so "57Hedgecnck called as adverse witness by General Counsel didnot testify in regard to any of the matters found above Frederickand Waggoner were not called as witnesses by the RespondentHence this part of Davis' testimony remained uncontradicted58Referredto in the transcript as "Bannon Mills " 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll records of Respondent which under the law arerequired to be retained by the employer would have easilycorroborated Shermer's memory, if that memory had beencorrect.Respondent chose not to produce the payrollrecords. The inference from this failure is clear.It is very possible that the production on line 102 fell, asShermer claimed, to "85 percent" or "93 percent"because on at least two occasions during this period oftime under question here Respondent's change crewchanged over half the line to "Sewtoe" styles. If there wasany unanimity in the testimony in this case, it was that,when the change crew makes suchchanges inany line, theproduction of that line falls radically. Shermer's testimonyimplied that one of these changes, at least, occurredsubsequent to Davis' discharge. Shermer's testimony wascontradicted by both the other witnesses as well as Davis.Shermer was mistaken.During his testimony Shermer testified that he receivednumerouslots of from 6 to 8 dozen lots of bad work fromDavis' shift which, if the testimony could be believed, werealways called to Davis' attention "I think," as Shermer putit.A careful analysis of Shermer's testimony in this regardreduces the number of these allegedinstancesto the sameinstancesfound above based upon Davis' testimony. Whenrequested for times, dates, persons present, and theconversation involvedon these numerous allegedincidents,Shermer'smemoryfailed-completely.Shermer appeared to be a most unhappy-anduncooperative-witnesswhenpressedfordetailsregarding these generalized incidents he had so gliblyreferred to on direct examination.Shermer's credibility had been badly strained by histestimony that as early as June 1965 production on line 102was less than 97 percent whereas theactualfigures of theRespondent, produced by General Counsel, prove that theproduction on the first shift of line 102 was atthat time infact over 97 percent and thus far above the average for theplant.Even as to the alleged many dozens of bad sizesShermer claimed he had called to Hedgecock's attentionthe day before, or the day of, Davis' discharge whichallegedly was the basis for the decision to discharge Davis,it isnotable that it is undenied that these bad dozens werenot only not shown to Davis on the occasion of hisdischarge but that neither Hedgecock nor Shermer evenmentioned them during the 45-minute discharge interview.It is almost unbelievable that these many dozens of badwork would not have been even mentioned if, in fact, theyexisted.The testimony regarding this 45-minute dischargeinterview, as given by Davis, serves merely to confirm andstrengthen theprima faciecase of discrimination madeout by the General Counsel. The facts of this interview asgiven by Davis, the only witness to testify in regardthereto, remain uncontradicted in this record becauseRespondent failed to produce Hedgecockas a witness orto have Shermer correct any of Davis' testimony in regardthereto.Thus, during this 45-minute interview neitherHedgecock nor Shermer either produced or evenmentioned the alleged bad work which purportedly wasthe cause of the discharge of Davis. Thus it seems clearthat this unproduced and unmentioned work was not thecause of the discharge. On the other hand Hedgecock didspend the 45 minutes fulminating about Davis' alleged"lack of cooperation" in refusingto signthe warning slipthatDavis believed to be incorrect, his alleged "badattitude" towards Respondent and his "outside activities,"clear and distinct references to Davis' well-known unionmembershipandactivities.Hedgecock'stotalconcentration and concern for 45 minutes with Davis' well-known union activities proves only that the alleged badwork, even if it existed, had little, if anything, to do withRespondent's decision to discharge Davis and that the realand basic reason for the discharge of Davis wasRespondent's dislike for Davis' union membership andactivities.The undenied Dowell episode in June 1965suggests the distinct possibility that even at that timeRespondent had the name of John Matt Davis on the list ofthose union adherents who were to be included in theforthcoming "firing spree" but which, in Davis' case, hadto be temporarily delayed probably because of the above-mentioned production on line 102 during the month ofJune, and until Respondent could find some morepalatable pretext for the discharge than the alleged poorproduction in June.Accordingly I am convinced, and hereby find, thatRespondent discharged John Matt Davis on December 31,1965, because of his known union membership andactivities in violation of Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the Respondent'soperationsdescribedin sectionI,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIthaving been found that Respondent has engaged incertain unfair labor practices, it will be recommended thatitcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.It also has been found that Respondent discriminated inregard to the hire and tenure of employment of thefollowing named individuals on the following dates:Nora Stewart InfingerAugust 13,1965Betty Bovender LoganAugust 13,1965Fredna Jean SettleAugust 13,1965Lewell Franklin GentryAugust 18,1965Hazel Hill BolesAugust 20,1965Roxie B TeshOctober 28,1965Maxine HolcombNovember 19,1965John Matt DavisDecember 31,1965I shall accordingly recommend Respondent offer each oftheaforementioned individuals immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make each whole for any loss of pay hemay have suffered by reason of said discrimination againsthim by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of thediscrimination to the date of his reinstatement, less his netearnings during such period, in accordance with theformula set forth in F.W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent per annumBecause of the type of unfair labor practices engaged inby Respondent, I see opposition by the Respondent to thepolicies of the Act in general, and hence I deem it HANES HOSIERY DIV55necessary to order Respondent to cease and desisttherefrom and from in any manner infringing upon therights guaranteed its employees in Section7 of the Act.CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of the aforementioned employees bydischarging each of them on the date noted above, therebydiscriminating in regard to their hire and tenure ofemployment and discouraging union membership andactivitiesamong its employees and preventing itsemployees exercising the rights guaranteed to them inSection7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) and(1) of the Act.2.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed to themin Section7 of the Act,Respondent has violated Section8(a)(1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing finding of fact andconclusions of law, and upon the entire record in this case,Irecommend that Hanes Hosiery Division, HanesCorporation,Winston-Salem, North Carolina, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingunionmembership and activitiesamong its employees by discriminating in regard to thehireand tenure of any of its employees, or bydiscriminating in any other manner in regard to any termor condition of their employment in order to discourageunion membership or activities therein.(b) Interferingwith,restraining,orcoercing itsemployees in any manner in order to discourage unionmembership or activities among its employees.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to each of the individuals named belowimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make eachwhole in the manner set forth in the section of thisDecision entitled "The Remedy":Nora Stewart InfingerAugust 13,1965Betty Bovender LoganAugust 13,1965Fredna Jean SettleAugust 13,1965Lewell Franklin GentryAugust 18,1965Hazel Hill BolesAugust 20,1965Roxie B. TeshOctober 28,1965Maxine HolcombNovember 19,1965John Matt DavisDecember 31,1965(b)Post at its plant in Winston-Salem, North Carolina,copies of the attached notice marked "Appendix "59Copies of said notice, to be furnished by the RegionalDirector forRegion 11, upon being duly signed byRespondent's representatives, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that notices are not altered, defaced,or covered by any other materials.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayments records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Decision.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply with theforegoing Recommended Order.soI FURTHER RECOMMEND that, unless within 20 days fromthe date of the receipt of this Decision, the Respondenthas notified the said Regional Director that it will complywith the foregoing Recommended Order, the Board issuean Order requiring Respondent to take the aforesaidaction.s In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the futthei event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "110 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to toad "Notify theRegional Director fit Region 11, in writing, within 10 days fromthe date of this Oider, what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage union membership oractivitiesof our employees on behalf of TextileWorkers Union of America,AFL-CIO,or any otherlabororganization,by discriminating in regardto their hire and tenure of employment of anyof our employees or in regard to any term or conditionof employment of our employees because of suchaffiliation or activity.WE WILL offer the following named employeesimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudiceto their seniority or other rights and privileges, andwillmake each of them whole for any loss of pay hemay have suffered by reason of the discriminationpracticed against him together with interest thereonat 6 percent per annum:Nora Stewart Infing-erAugust 13, 1965Betty Bovender LoganAugust 13, 1965Fredna Jean SettleAugust13, 1965LewellFranklin GentryAugust 18, 1965Hazel Hill BolesAugust 20, 1965Roxie B. TeshOctober 28, 1965Maxine HolcombNovember 19, 1965John Matt DavisDecember 31, 1965 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise oftheirrightstoself-organization,toform labororganizations,to join and assist Textile WorkersUnion of America,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities.HANES HOSIERY DIVISION,HANES CORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have anyquestion concerningthis noticeor compliance with its provisions, theymay communicatedirectly with the Board'sRegionalOffice, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 723-2911, Extension 392.